             Case 2:20-cr-00041-RAJ Document 31 Filed 02/12/21 Page 1 of 1




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                       UNITED STATES DISTRICT COURT FOR THE
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,
                                                        NO. CR20-041-RAJ
10                         Plaintiff
11                                                      ORDER TO SEAL
12                    v.
13    AARON BARNES,
14                         Defendant.
15
16         Having read the Government’s Motion to Seal and because of the sensitive
17 information contained in the Exhibits 1 through 9,
18         It is hereby ORDERED that Exhibits 1 through 9 to the United States’ Disposition
19 Memorandum, shall remain sealed.
20         DATED this 12th day of February, 2021.
21
22
23
                                                    A
                                                    _________________________
                                                    RICHARD A. JONES
                                                    United States District Judge
24
25
26
27
28

     GOVERNMENT’S ORDER TO SEAL - 1                                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     UNITED STATES V. AARON BARNES, CR20-041-RAJ                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
